Title: From Thomas Jefferson to Cambray, 7 October 1788
From: Jefferson, Thomas
To: Cambray (Cambrai), Comte de


          
            
              Sir
            
            Paris Oct. 7. 1788.
          
          Your favor of the 29th. September is duly received. Monsieur Aleaume had sent me, in the month of August, the letters of procuration to be legalised and sent to America. The expression in his letter was ‘que M. le comte de Cambrai espere que vous voulez bien legaliser et faire passer en Amerique.’ An opportunity occurring just at that time of sending them to Charlestown, I availed myself of it and inclosed them to Mr. Petrie, consul there, whom a former letter of yours had named to me as having asked that instrument of you. I am in hopes that by this time it is safe in his hands, and that in forwarding it without delay I have fulfilled your desire, while I obeyed my own dispositions to serve you, being glad of every occasion to convince of the esteem and attachment with which I have the honour to be, Sir your most obedient & most humble servant,
          
            Th: Jefferson
          
        